Case 9:18-mc-81148-UNA Document 30-1 Entered on FLSD Docket 09/30/2018 Page 1 of 1



      September	24,2018	
      	
      Dear	Mr.	Robert	Gershman,	
      	
      My	name	is	Terry	Privitere	and	I	am	the	Speech	and	Language	Pathologist	at	
      Hammock	Pointe	Elementary	School.		I	have	worked	here	for	(17)	years	as	both	a	
      Speech	Language	Pathologist	and	the	Exceptional	Student	Education	(special	needs)	
      Contact.	
      	
      In	my	role	as	ESE	contact	I	served	with	many	teachers	specifically	tasked	with	
      working	with	our	most	vulnerable	and	special	needs	children.		An	ESE/Inclusion	
      teacher	must	have	a	patient,	understanding	and	empathetic	constitution	in	order	to	
      fulfill	the	job	of	teaching	these	children	successfully.	
      	
      One	of	those	teachers	I	had	the	pleasure	of	working	with	was	Owen	Headley.		
      	Mr.	Headley	readily	and	willingly	accepted	his	role	as	an	Inclusion	Teacher	and	
      never	wavered	from	expressing	empathy,	a	powerful	willingness	to	learn	special	
      techniques	and	teaching	skills,	and	a	strong	“can-do”	attitude	toward	the	obstacles	
      many	of	these	teachers	face	on	a	daily	basis.			
      	
      Mr.	Headley	not	only	offered	his	unending	support	and	deep	care	for	his	students,	
      he	also	was	a	fixture	on	our	team,	always	lending	a	hand	during	times	when	extreme	
      flexibility	was	required.			
      	
      Personally,	Mr.	Headley	offered	me	many	words	of	wisdom	and	support	during	
      times	of	pressure	and	deadlines.		To	this	day,	his	words	get	me	through	difficult	and	
      challenging	times.	The	man	always	was	supportive	of	his	coworkers	as	well	as	his	
      family.	
      	
      Mr.	Headley	is	a	good	man,	a	family	man,	and	a	great	friend	to	all	who	know	him.			
      	
      We	are	all	hoping	for	the	best	possible	outcome	for	this	wonderful	presence	in	our	
      lives	
      	
      Thank	you	for	allowing	me	this	opportunity.	
      	
      Sincerely,		
      	
      	
      	
      Mrs.	Terry	Privitere	
      	
